05/14/2021


      IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 21-0113



                             No. DA 21-0113

IN THE MATTER OF

S.R.F.,

      A Youth in Need of Care.


          ORDER RE DISMISSAL OF FATHER’S APPEAL


      Upon consideration of the Appellant’s Motion to Voluntarily Dismiss

Father’s Appeal, and good cause appearing, the Appellant’s Motion is

GRANTED.

IT IS HEREBY ORDERED, that Father’s Appeal is dismissed.




                                                                         Electronically signed by:
                                                                               Mike McGrath
                                               Order re Dismissal of Father’s Appeal
                                                                 Chief Justice, Montana Supreme Court
                                                                               May1 14 2021
                                                                             PAGE